Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-IV , as set forth in the Office action mailed on 04/30/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/30/2021 is withdrawn.  Claims 13 and 16, directed to an article and a method of preparing an article, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Information Disclosure Statement
Examiner notes that the information disclosure statement filed 02/03/2022 has been fully considered. 
Drawings
The drawings submitted 01/21/2020 have been accepted. 
Claim Rejections - 35 USC § 112
Examiner notes that all outstanding 112(b) rejections have been overcome.
Allowable Subject Matter
Claims 1-13 and 16 allowed.
This application is in condition for allowance except for the following formal matters: 
The cancelling of claims 14-15.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to 
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a glass-ceramic that is white, opalescent or opaque, of the lithium aluminosilicate (LAS) type, containing a solid solution of β-Spodumene as the main crystalline phase, the composition of which, exempt of arsenic oxide and antimony oxide, with the exception of inevitable traces, comprises, expressed as percentages by weight of oxides: 60% to 70% of SiO2, 18% to 23% of Al2O3, 3.0% to 4.3% of Li2O, 0 to 2% of MgO, 2.12% to 4% of ZnO, 0 to 4% of BaO, 0 to 4% of SrO, 0 to 2% of CaO, 1.3% to 1.75% of TiO2, 1% to 2% of ZrO2, 0.05% to 0.6% of SnO2, 0 to 2% of Na2O, 0 to 2% of K2O, 0 to 2% of P2O5, 0 to 2% of B2O3, with Na2O + K2O + BaO + SrO + CaO ≤ 6% and Na2O + K2O ≤ 2%, and a maximum of 500 ppm of Fe2O3, wherein the glass-ceramic comprises an optical transmission (Y) greater than or equal to 0.1% for a 4mm thick panel.
The closest prior art is considered to be Fujisawa (EP2284131, hereinafter referred to as Fujisawa). Fujisawa discloses a white opaque crystallized glass (see Fujisawa at [0029]) which is a lithium aluminosilicate (LAS) type with β-Spodumene as the main crystalline phase (see Fujisawa at the original European publication, Page 8, No. 15). However, none of the examples disclosed by . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/          Examiner, Art Unit 1731